Title: From Thomas Jefferson to Stephen Moylan, 13 September 1793
From: Jefferson, Thomas
To: Moylan, Stephen



Sir
Philadelphia Sep. 13. 1793.
 
The President, on his departure, left in my hands a commission for a Marshal of this district with a blank for the name to be inserted. It was his wish that your’s should be inserted if you should think the office
 
would suit you. I must ask the favor of you to say whether you would accept of the commission, and to do it in a letter to Mr. Benjamin Bankson at my office, as I set out for Virginia within two or three days. Should you decline it I must still ask you to notify it to him, that he may proceed to follow the instructions given him in that case. The office will be vacant on the 20th. inst. by the resignation of Colo. Biddle, and I can with truth express the satisfaction it would give me personally to have it filled again by a person to whose merits I am less a stranger than to his person. I am with great respect Sir Your most obedt. servt

Th: Jefferson

